internal_revenue_service national_office technical_advice_memorandum date number release date third party contact none index uil no case-mis no director advisee’s office tam-143115-03 cc psi b8 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend ------------------------ ------------------------------------------------ ------------------------------- ---------------- -------------------------- ------------------------- ------------------------------ ------------------------------ issue taxpayer --------------------------- x --------- whether the monthly management fees or the variable rate fees including the additional fees paid to taxpayer by aircraft owners are subject_to the excise_tax on amounts paid for taxable_transportation under ' of the internal_revenue_code conclusion both the monthly management fees and the variable rate fees including the additional fees paid to taxpayer by aircraft owners are subject_to the excise_tax as amounts paid for taxable_transportation under ' facts tam-143115-03 taxpayer is an aircraft management company that manages and maintains aircraft for owners aaircraft owners who participate in its x program a program participant purchases from an entity related to taxpayer an undivided_interest in one or more of several types of aircraft in the program the aircraft owners are guaranteed a set number of hours of flight time based on their ownership interests under a management agreement between taxpayer and the aircraft owners the owners are charged an hourly rate based on actual usage the hourly rate is set in accordance with the costs of operating the aircraft and is adjusted to reflect changes in costs avariable rate fee owners are also charged a monthly management fee which covers the fixed costs of maintaining servicing and repairing overhauling and storing the aircraft amonthly management fee in addition the owners are when necessary charged additional charges such as costs of complying with any airworthiness directives or new faa requirements air space fees or costs of flight phone use that are either included in the variable rate fee or billed separately to the owners aadditional charges at the time an aircraft_owner purchases an undivided_interest in an aircraft pursuant to a purchase agreement a joint_ownership agreement is executed by the owner and the other owners of undivided interests in the aircraft also pursuant to the purchase agreement a management agreement is executed by the owner and taxpayer and a master interchange agreement is executed by the owner the other owners of additional undivided interests in the aircraft and the owners of undivided interests in other aircraft managed by taxpayer under the terms of the management agreement taxpayer is required to inspect maintain service repair overhaul and test the aircraft so as to keep the aircraft in good operating condition as may be necessary to keep its airworthiness certification in good standing at all times taxpayer must maintain all records logs and other materials required by the federal aviation administration afaa taxpayer is also required at its expense to arrange for all-risk aircraft hull insurance and liability insurance naming taxpayer and the aircraft owners as the insured parties taxpayer agrees to provide the management services for the aircraft owners benefit at the direction of the majority in accordance with the terms of the agreement under the agreement representatives are appointed by the owners to make decisions on their behalf to the extent not otherwise provided for in the agreement also under the management agreement flight hours are allocated among the aircraft owners in addition taxpayer must provide professionally trained and qualified pilots hangar space general storage space tie-down as required normal in-flight catering and flight planning and weather services finally under the management tam-143115-03 agreement an owner s interest in an aircraft is transferable but only to someone willing to enter into all of the foregoing agreements under the x program taxpayer must use reasonable efforts to provide an aircraft_owner with its own aircraft but the owner is not guaranteed flights in its aircraft in the event that an owner s aircraft is not available aircraft owned by other participants in the program are made available as replacement aircraft if no program aircraft are available then taxpayer must provide the owner with the use of a suitable and comparable replacement aircraft from outside the program any replacement aircraft is treated as an owner s aircraft for purposes of determining the owner s use of allocated hours law sec_4261 imposes a tax on the amount_paid for taxable_transportation as defined in ' of any person sec_4262 defines ataxable transportation as including transportation by air that begins in the united_states and ends in the united_states sec_4261 provides that except as provided in ' a not relevant here taxes imposed by ' shall be paid_by the person making the payment subject_to the tax sec_4291 provides that except as otherwise provided in ' a not relevant here every person receiving any payment for taxable_transportation on which a tax is imposed upon the payer thereof by sec_4261 shall collect the amount of the tax from the person making the payment sec_49_4261-2 of the facilities and services excise_taxes regulations provides that the tax is measured by the total amount_paid whether at one time or at intervals during the transportation however where a payment covers charges for nontransportation services as well as for transportation ' c provides that the charges for nontransportation services such as charges for meals hotel accommodations etc may be excluded in computing the tax payable provided that the charges are separable and shown in exact amounts in the records pertaining to the transportation charge sec_49_4261-8 provides examples of payments not subject_to tax sec_49_4261-8 lists various miscellaneous charges that are not subject_to tax if they are separable from the payment for transportation and shown in exact amounts in the records pertaining to the transportation charge among the listed charges are those tam-143115-03 listed in ' f which provides that the tax does not apply to miscellaneous charges for admissions guides meals hotel accommodations and similar nontransportation services where the items are included in a lump sum payment for an all-expense tour revrul_60_311 1960_2_cb_341 concerns the applicability of the ' tax to certain aircraft lease situations the revenue_ruling holds that where the owner of an aircraft leases it to others for air transportation of persons but retains possession command and control of the aircraft the owner is furnishing a taxable_transportation service within the meaning of ' however where the owner of the aircraft transfers the complete possession command and control of the aircraft to a lessee the owner is not engaging in a taxable_transportation service but is merely leasing its aircraft revrul_68_256 1968_1_cb_489 describes the tax consequences of leasing an aircraft under a wet lease arrangement and a dry lease arrangement under a wet lease the lessor of the aircraft supplies the flight crew while under a dry lease the lessee supplies the flight crew the ruling holds that because the lessee controls the flight crew payments under a dry lease are rental payments rather than payments for air transportation however because the lessor controls the flight crew payments under a wet lease are payments for air transportation revrul_58_215 c b involves the applicability of the ' tax to payments made by a corporate owner of an aircraft to an aircraft company to service maintain overhaul and operate for purposes of transporting the corporation s personnel the revenue_ruling holds that since the corporation owns the aircraft has exclusive control_over aircraft personnel pays the operating_expenses of the aircraft and maintains liability and risk insurance all while the airline company operates the aircraft as an agent for the corporation the airline company is not with respect to this service furnishing a transportation service for hire accordingly the tax on the transportation of persons does not apply to amounts paid_by the corporation to the airline company revrul_74_123 1974_1_cb_318 discusses a situation where an aviation company operates government-owned aircraft for a federal_agency in providing transportation of agency personnel the revenue_ruling holds that when the company uses its own aircraft under the circumstance presented amounts paid for the service rendered are clearly subject_to the tax on transportation of persons by air under ' furthermore the transportation service provided by the company when it operates government-owned aircraft is essentially the same service provided by the company when it uses its own aircraft under the circumstances of the case the mere fact that the company uses government-owned aircraft rather than its own in carrying out the tam-143115-03 contract is not sufficient to change the nature of the service as taxable_transportation for purposes of the tax imposed under ' the revenue_ruling also holds that in computing the transportation tax due on the part of the service that involves the use of government-owned aircraft the amount_paid for the service includes not only the amount of money actually paid but also the value of any contribution made by the agency toward providing the service such as the value of the use of government-owned aircraft insurance expense etc in lieu of computing the tax on the foregoing basis the tax may be computed on the amount of money the company would charge the agency for the particular service if a comparable company- owned rather than government-owned aircraft were used rationale as a general matter amounts paid to a person who leases an aircraft to others for air transportation but retains possession command and control of the aircraft are taxable under sec_4261 revrul_60_311 also the person who controls the pilot of an aircraft such as the lessor under a wet lease arrangement has possession command and control of the aircraft revrul_68_256 consistent with these concepts revrul_58_215 holds that a corporate aircraft_owner who contracted with an airline company for the operation and maintenance of the aircraft but retained exclusive control_over the aircraft crew was not being provided taxable_transportation by the airline company under ' in contrast revrul_74_123 concludes that where an aviation company provided air transportation for a federal_agency on aircraft owned by the agency the service provided by the company when it used agency planes was essentially the same service provided by the company when it used its own aircraft in both situations the company was providing taxable air transportation the conclusions in revrul_58_215 and revrul_74_123 are not inconsistent because they are based on different factual situations although in both rulings title to the aircraft remained with the entity whose personnel were being transported the airline company in revrul_58_215 was acting as the aircraft_owner s agent in the operation of the aircraft and the owner had exclusive control of the pilots maintained insurance and paid the operating_expenses of the aircraft however in revrul_74_123 the aviation company was acting as a principal in providing air transportation to the federal_agency the aviation company provided the aircraft crew and support personnel and was responsible under the contract for operations maintenance and insurance expenses the provision of the air transportation service to the federal_agency when the agency-owned aircraft were used was essentially the same as when company- owned aircraft were used tam-143115-03 in this case the aircraft owners purchase undivided interests in an aircraft from an entity related to taxpayer under the purchase agreement a precondition for purchase of the aircraft is that the owners enter into a joint owner s agreement a management agreement with taxpayer and a master interchange agreement with all aircraft owners in the x program under the management agreement taxpayer agrees to inspect maintain service repair overhaul and test the aircraft at its own expense taxpayer agrees to make all necessary take-off flight and landing arrangements and to provide trained and qualified pilots pilot training pilot medical exams and uniforms hangar space general storage space tie-down in-flight catering flight planning and weather services and communications all at its own expense in addition taxpayer agrees to obtain at its own expense both all-risk aircraft hull insurance and liability insurance finally taxpayer agrees to maintain all records logs and other materials required by the faa all of which is available for owners inspection upon reasonable notice to taxpayer during business hours while the agreement permits the aircraft owners to appoint representatives to make decisions with respect to the aircraft most major decisions are made by taxpayer through the agreement if an aircraft in which an owner has an interest is not available for the owner s use at a particular time then under the management agreement taxpayer may provide another aircraft from the x program if no aircraft is available from the x program taxpayer must provide the owner with the use of a suitable and comparable replacement aircraft from outside the program given all of the circumstances including the preconditioned mutual agreements and the respective responsibilities of the parties we conclude that the aircraft owners although title holders to the aircraft have relinquished possession command and control of their respective aircraft to taxpayer who provides air transportation for hire the amounts paid for taxable_transportation provided by taxpayer include both the monthly management fee and the variable rate fee as well as any additional fees paid to taxpayer together the afees taxpayer argues that the fees in part defrayed certain administrative costs and costs associated with aircraft ownership by the aircraft owners not costs of transporting persons for compensation or hire the fees however were amounts paid_by the aircraft owners to taxpayer not as an agent for the owners but as a principal that was providing air transportation for hire taxpayer was responsible for various services that were directly and indirectly related to maintaining and providing aircraft in the x program and bore the expenses of those services the services provided by taxpayer are related to the air transportation and therefore amounts paid_by the aircraft owners to taxpayer for the services are taxable tam-143115-03 pursuant to ' c though charges for nontransportation services may be excluded in computing the tax payable if the charges are separable and in taxpayer s records accordingly any portion of the fees paid to taxpayer for the costs of meals passenger use of telephone or facsimile services and limousine or ground handling services which are attributable to amounts paid for nontransportation services may be excluded in computing the transportation tax provided those amounts are separable from the amounts attributable to taxable_transportation and the area director is satisfied that taxpayer’s records show the exact amounts additionally as provided in revrul_74_123 in computing the air_transportation_tax the aamount paid to the taxpayer for taxable_transportation includes not only the fees actually paid_by the aircraft owners but also the value of the use of the aircraft provided by the owners caveats sec_6110 provides that it may not be used or cited as precedent under ' c names addresses and identifying numbers have been deleted a copy of this technical_advice_memorandum is to be given to the taxpayer
